Citation Nr: 1114372	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

2.  Entitlement to service connection for a perirectal abscess.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from October 1968 to August 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.        


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the Veteran's assertion that he served on land in Vietnam in the late 1960s, early 1970s.  

2.  The Veteran's diabetes is presumed related to service.  

3.  The Veteran does not have a current perirectal disorder.  


CONCLUSIONS OF LAW

1.  Diabetes is presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A perirectal abscess disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the Veteran with VCAA notification letters in July 2004 and September 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And the Veteran was provided with a VCAA notification letter prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran was provided with a VA compensation examination for his claim for service connection for a perirectal abscess.  

The Board notes that the Veteran was not provided with a VA examination for his claim for service connection for diabetes.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds no prejudice, however, because that claim will be granted below.    

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits to the Claim for Service Connection for Diabetes

The Veteran claims service connection for diabetes.  He contends that he incurred this disorder due to exposure to herbicides in Vietnam in 1969-1970.  Private and VA medical evidence of record establishes that he has been diagnosed with, and treated for, diabetes since 2004.  Nevertheless, in the rating decision on appeal, the RO denied the Veteran's claim.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Certain chronic diseases, including Diabetes Mellitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's claim is specifically based on the theory that service connection is warranted based on a special presumption regarding exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases include Diabetes Mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).

In Haas, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims (Court) ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  Id.  In reversing, the Federal Circuit held that the Veteran was free to show that he was actually exposed to herbicides while on board his ship as it traveled near the Vietnamese coast.  However, he was not entitled to the benefit of the presumptions set forth in 38 U.S.C. § 1116 and the corresponding VA regulations, which are limited to those who "served in the Republic of Vietnam."

In sum, 38 C.F.R. § 3.307(a)(6)(iii), requires that for presumptive service connection on the basis of herbicide exposure in Vietnam, the claimant must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

In this matter, the record demonstrates that the Veteran served with the U.S. Navy as a hospital corpsman.  The record indicates that he served on two hospital ships in Southeast Asia in the late 1960s and early 1970s.  The record also indicates that pursuant to his service on the first of these ships, he established presence near the coast of Vietnam.  What is not clear in the record is whether the Veteran ever entered onto Vietnam landmass, or served in the inland waters along the coast of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Certain evidence of record supports the conclusion that the Veteran did not serve in Vietnam.  The RO attempted to obtain records that evidenced service in Vietnam, but no such evidence was produced.  The Veteran's service treatment records and service personnel records do not expressly demonstrate that the Veteran established a presence within Vietnam for purposes of assessing 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, during the hearing before the Board in February 2011, the Veteran's representative indicated that the Veteran did not establish presence on landmass in Vietnam.  She stated that the Veteran, "was not boots on ground in Vietnam[.]"  Rather, she asserted that the Veteran "was in inland waters, and his ship was a hospital ship in that area."  

Certain evidence of record tends, however, to support the notion that the Veteran did visit Vietnamese landmass during his service.  During his hearing before the Board, the Veteran contradicted his representative by testifying that he transported patients from the hospital ship to land-based hospitals within Vietnam, and thereby established presence within Vietnam.  He also indicated that "we pulled up to the piers[.]"  In statements of record dated in September 2005, October 2005, and February 2006, the Veteran similarly asserted that he established physical presence in Vietnam by indicating that he transported wounded soldiers to land-based hospitals.  

In sum, no official documentation of record substantiates the Veteran's claim to having service on landmass within Vietnam.  Moreover, the testimony before the Board was inconsistent with regard to the precise assertion on which the claim to presumptive service connection is based.  Nevertheless, the Board finds that a reasonable doubt has been created in the record with regard to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

First, the Board found the Veteran credible in his testimony before the Board.  Second, despite the statement from the representative that the Veteran was not "boots on ground" in Vietnam, the Veteran has been consistent in this statements from 2005 to 2011 regarding the nature of his presence on land in Vietnam (i.e., transportation of patients).  See Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements).  Third, the Veteran's assertions of presence would be consistent with his duties as a hospital corpsman.  Fourth, the Veteran has provided records and articles that detail the nature of the duties and responsibilities of the Veteran's hospital ship during its service off the coast of Vietnam.  The Board particularly notes entries indicating that thousands of soldiers treated on board were "returned to full duty" (i.e., returned to land), and that smaller vessels, attached to ships operating in coastal waters for extended periods of time, often went ashore.  And fifth, certain service personnel records tend to support the notion that the Veteran served on land in Vietnam.  One record indicates that he received hostile fire pay, while another record - a letter of appreciation - notes onboard treatment of tens of thousands of inpatients and outpatients.  This letter suggests that among a hospital corpsman's duties may have been the transportation of these patients from the ship to land, via small watercraft (in addition to helicopters).  

Based on the entire record, the Board finds that the evidence does not preponderate against the Veteran's claim that he established presence within Vietnam in the late 1960s and early 1970s.  The record is consistent with the Veteran's assertions regarding the locations of his service in Vietnam, and the nature of his duties while there.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  Based on the record, therefore, the presumption to service connection under 38 C.F.R. § 3.309(e) applies.   

Diabetes mellitus, type II is deemed associated with herbicide agent exposure under VA law.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, as it is presumed that the Veteran was exposed to herbicide agents during active military service, and as the medical evidence shows a current diagnosis of diabetes mellitus, type II, service connection for diabetes mellitus, type II, is warranted.

III.  The Merits to the Claim for Service Connection for a Perirectal Disorder

The Veteran has also claimed service connection for a perirectal abscess.  Service treatment records indicate that the Veteran was diagnosed with having an anal "abscess" in June 1969, and that the abscess was removed pursuant to a "fistolectomy" in September 1969.  As indicated earlier, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden, supra.

In this matter, the evidence is clear that the Veteran had a "anal rectal disorder" during service, as noted in a December 1969 service treatment record.  However, the evidence of record does not indicate that the Veteran had residuals of his in-service abscess removal, or has a current rectal or anal disorder.  The Veteran's August 1972 separation report of medical examination is negative for the disorder, or for any residuals related to the in-service removal.  The record contains no medical evidence indicating post-service treatment of such a disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  An April 2006 VA compensation examination report of record indicating assessment of the Veteran's claim found a normal exam and noted "no problems with Rectal/anal abscess."  The examiner quoted the Veteran as saying, "I have not had any problems with my absce[ss] since it was surgical[l]y repaired."  And in the hearing before the Board in February 2011, the Veteran indicated a desire to withdraw this claim, and stated that, though he experiences occasional bleeding, he has not received treatment for the disorder since service, and has not even mentioned it to his medical providers.  

The Board has considered the Veteran's statements that he occasionally bleeds, and his statement in September 2005 that the disorder "never totally heals because it is internal."  The Board recognizes that lay testimony is competent to establish the presence of observable symptomatology and may form the basis for a service connection finding.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As pain or bleeding from the anal area would be observable, the Veteran's statements are of probative value.  But he reportedly contradicted those statements in the April 2006 VA examination.  And in attempting to withdraw the claim during his hearing, he reinforced that contradiction.  As such, the Board finds the negative medical evidence to be of more probative value than the Veteran's inconsistent assertions with regard to this claim.  See Caluza and Smith, both supra.  

In sum, the preponderance of the evidence indicates that the Veteran does not have a current anal or rectal disorder, or have residuals of the in-service removal of the rectal abscess.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection is therefore unwarranted here.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . In the absence of proof of a present disability there can be no valid claim.").


ORDER

1.  Entitlement to service connection for diabetes mellitus, type 2 is granted.    

2.  Entitlement to service connection for a rectal abscess is denied.      


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


